DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in light of the new grounds of rejection set forth below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Mori et al. (US Pat. App. Pub. No. 2019/0287720).
With respect to claim 1, Muraki teaches a ceramic electronic component comprising: a multilayer chip (FIG. 1, element 5 and paragraph [0027]) having a substantially rectangular parallelepiped shape (see FIG. 1) and including dielectric layers and internal electrode layers that are alternately stacked (see FIG. 1, elements 2 and 3/4 and paragraph [0027]), the dielectric layers being mainly composed of ceramic (see paragraph [0027]), the internal electrode layers being alternately exposed to two edge faces of the multilayer chip opposite to each other (see FIG. 1 and paragraph [0028]); and a pair of external electrodes respectively formed on the two edge faces (see FIG. 1, elements 6 and 7 and paragraph [0028]), wherein an average crystal grain size of the ceramic in a cross section is 200 nm or less in a dielectric portion that is in contact with one of the external electrodes (see paragraph [0044], Table 1, Sample 4, noting an average grain size of 170 nm), and a CV value of a grain size distribution of crystal grains of the ceramic in the cross section is less than 38% in the dielectric portion (see paragraph [0044], Sample 4, citing a standard deviation of .04, meaning the CV is .04/.17 = .23 or 23%), the dielectric portion being defined as a region made of the ceramic in the multilayer chip that is in contact with the one of the external electrodes and that has a width of 5 µm from said one of the external electrodes (Muraki implicitly discloses that the grain size and CV value for the ceramic would be consistent throughout the ceramic body, including at a region in contact with one of the external electrodes and having a width of 5 µm from said one of the external electrodes, as there is no indication within the reference that the average grain size differs within the body).    
Muraki fails to teach that external electrodes include neither glass nor ceramic.
Mori, on the other hand, teaches forming external electrodes by sputtering a metal layer on the ceramic body.  See paragraph [0040].  Such an arrangement results in the reduction of warpage during the mounting process.  See paragraph [0012].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Mori, in order to reduce warpage in the ceramic body during the mounting process.
With respect to claim 3, the combined teachings of Muraki and Mori implicitly teach that the dielectric portion is in an end margin where first internal electrode layers of the internal electrode layers face each other with no second internal electrode layer interposed therebetween, the first internal electrode layers being exposed to a first edge face of the two edge faces, the second internal electrode layer being exposed to a second edge face different from the first edge face of the two edge faces.  Muraki implicitly discloses that the grain size and CV value for the ceramic would be consistent throughout the ceramic body, including at a region in contact with one of the external electrodes and having a width of 5 µm from said one of the external electrodes, as there is no indication within the reference that the average grain size differs within the body.
With respect to claim 4, the combined teachings of Muraki and Mori teach that each of the external electrodes has a structure in which a plated layer is formed on a base layer, and wherein the base layer has a thickness of 12.5 µm or less.  See Mori, FIG. 8A, elements ML21 and ML22, and paragraphs [0075] and [0049], noting a thickness between 2 and 18 µm.
With respect to claim 5, the combined teachings of Muraki and Mori teach the formation of a base layer, and as such, are considered to teach that that the base layer is a sputtering film or a chemical-vapor-deposited film.  See Mori, paragraph [0040].  Further, the limitation of claim 5 is a product-by-process limitation, and as such, only the final structure is granted patentable weight, not the process by which the final structure is formed.  See MPEP 2113.  
With respect to claim 8, Muraki teaches a method of manufacturing a ceramic electronic component, the method comprising: alternately stacking green sheets for dielectric layers and conductive pastes for internal electrode layers so that the internal electrode layers are alternately exposed to two edge faces opposite to each other so as to form a ceramic multilayer structure having a substantially rectangular parallelepiped shape (see paragraph [0034] and FIG. 1); firing the ceramic multilayer structure to form a multilayer chip (see paragraph [0039]); wherein the firing includes adjusting a firing condition (see paragraph [0039]) so that an average crystal grain size of ceramic, which is a main component of the dielectric layers, in a cross section becomes 200 nm or less in a dielectric portion that is in contact with at least one of the external electrodes (see paragraph [0044], Table 1, Sample 4, noting an average grain size of 170 nm), and a CV value of a grain size distribution of crystal grains of the ceramic in the cross section becomes less than 38% in the dielectric portion (see paragraph [0044], Sample 4, citing a standard deviation of .04, meaning the CV is .04/.17 = .23 or 23%), the dielectric portion being defined as a region made of the ceramic in the multilayer chip that is in contact with the one of the external electrodes and that has a width of 5 µm from said one of the external electrodes (Muraki implicitly discloses that the grain size and CV value for the ceramic would be consistent throughout the ceramic body, including at a region in contact with one of the external electrodes and having a width of 5 µm from said one of the external electrodes, as there is no indication within the reference that the average grain size differs within the body).
Muraki fails to explicitly teach forming a pair of external electrodes respectively on two edge faces of the multilayer chip, the pair of external electrodes including neither glass nor ceramic.
Mori, on the other hand, teaches forming external electrodes by sputtering a metal layer on the edge faces of the ceramic body.  See paragraph [0040].  Such an arrangement results in the reduction of warpage during the mounting process.  See paragraph [0012].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Mori, in order to reduce warpage in the ceramic body during the mounting process.
With respect to claim 11, the combined teachings of Muraki and Mori teach the formation of a base layer, and as such, are considered to teach that that the base layer is a sputtering film or a chemical-vapor-deposited film.  See Mori, paragraph [0040].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Mori et al. (US Pat. App. Pub. No. 2019/0287720), and further, in view of Konishi et al. (US Pat. App. Pub. No. 2013/0342957).
With respect to claim 2, the combined teachings of Muraki and Mori fail to teach that each of the internal electrode layers has a thickness of 0.45 µm or less.
Konishi, on the other hand, teaches that each of the internal electrode layers has a thickness of 0.45 µm or less.  See paragraph [0030].  Konishi notes that such an arrangement is a design consideration in creating smaller and thinner electronic components.  See paragraphs [0004], [0009], and [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Muraki, as taught by Konishi, to create smaller, thinner electronic components.
Claim 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Mori et al. (US Pat. App. Pub. No. 2019/0287720), and further, in view of Park et al. (US Pat. App. Pub. No. 2019/0131075).
With respect to claim 6, the combined teachings of Muraki and Mori fail to teach that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.
Park, on the other hand, teaches that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.  See paragraphs [0075]-[0079].  Such an arrangement results in a dielectric layer thickness which can be significantly decreased while enhancing capacitance.  See paragraph [0079].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Muraki and Mori, as taught by Park, in order to provide a dielectric layer thickness which can be significantly decreased while enhancing capacitance.
With respect to claim 7, the combined teachings of Muraki, Mori, and Park teach that the dielectric layers have thicknesses of 0.5 µm or less.  See Park, paragraph [0078].
With respect to claim 10, the combined teachings of Muraki and Mori fail to teach that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.
Park, on the other hand, teaches that a pore is formed inside the crystal grain, and a ratio of a cross-section area of the pore to a cross-section area of the crystal grain of the ceramic is 2% or greater and 10% or less in a cross-section of each of the dielectric layers.  See paragraphs [0075]-[0079].  Such an arrangement results in a dielectric layer thickness which can be significantly decreased while enhancing capacitance.  See paragraph [0079].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Muraki and Mori, as taught by Park, in order to provide a dielectric layer thickness which can be significantly decreased while enhancing capacitance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (US Pat. App. Pub. No. 2010/0053843) in view of Mori et al. (US Pat. App. Pub. No. 2019/0287720), and further, in view of Tahara (US Pat. App. Pub. No. 2013/0128411).
With respect to claim 11, the combined teachings of Muraki and Mori fail to teach that the pair of external electrodes are made by a physical vapor deposition or a chemical vapor deposition.
Tahara, on the other hand, teaches that layers of the pair of external electrodes are made by a physical vapor deposition or a chemical vapor deposition.  See paragraph [0011].  Such a process results in a thinner layer, which reduces component size. See paragraph [0012].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Muraki and Mori, as taught by Tahara, in order to form a thinner external electrode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848